FILED
                           NOT FOR PUBLICATION                              JUL 08 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALAN VAN ORDEN, personal                         No. 14-35904
representative of the Estate of Crystal
Rhea Bannister; ROBERT BANNISTER,                DC No. 4:10-CV-0385 BLW
a legal heir of Crystal Rhea Bannister;
MICHELLE WALESKE, a legal heir of
Crystal Rhea Bannister,                          MEMORANDUM*

              Plaintiffs - Appellees,

 v.

HEATH S. DOWNS, Detention Deputy
assigned to the Caribou County Jail; JUDY
PROBART LONG, Dispatcher employed
by Caribou County,

              Defendants - Appellants,

  and

CARIBOU COUNTY; CARIBOU
COUNTY SHERIFF DEPT., an Office
controlled and directed by Caribou
County; RIC L. ANDERSON, Sheriff of
Caribou County; MICHAEL HADERLIE,
Commander of the Caribou County Jail;
BROCK LOPEZ, Detention Sergeant of
the Caribou County Jail; BRANDY


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
BREDEHOFT, Detention Deputy assigned
to the Caribou County Jail; JODI SUTER,
Dispatcher employed by Caribou County;
BRETT SMITH, Physician Assistant
employed by Caribou County and assigned
to the Caribou County Jail,

              Defendants.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                       Argued and Submitted June 17, 2015
                            San Francisco, California

Before:      TASHIMA, GRABER, and MURGUIA, Circuit Judges.

      Defendants Heath Downs and Judy Long (together, “Appellants”) appeal

from the district court’s denial of their motion for summary judgment on the

ground of qualified immunity. In an earlier appeal, we held that genuine issues of

material fact existed on the issue of whether Appellants and other defendants acted

with deliberate indifference to Crystal Bannister’s serious medical needs. Van

Orden v. Caribou Cnty., 546 F. App’x 647, 649 (9th Cir. 2013). In this appeal,

Appellants contend that they are immune from suit under the doctrine of qualified

immunity because the law at issue was not “clearly established” at the time of




                                        -2-
Bannister’s death on August 25, 2009. We have jurisdiction under 28 U.S.C. §

1291, and we affirm the district court’s denial of summary judgment.

      “‘To be clearly established, a right must be sufficiently clear that every

reasonable official would have understood that what he is doing violates that

right.’” Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (per curiam) (quoting

Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012)). This standard does “not

require a case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 131 S. Ct.

2074, 2083 (2011). It was “clearly established,” at least as early as 2005, “that the

Eighth Amendment protects against deliberate indifference to a detainee’s serious

risk of suicide.” Conn v. City of Reno, 591 F.3d 1081, 1102 (9th Cir. 2010),

judgment vacated, 131 S. Ct. 1812, and opinion reinstated, 658 F.3d 897 (9th Cir.

2011); see Farmer v. Brennan, 511 U.S. 825, 834 (1994). Appellants did not need

a more detailed standard to be aware that their indifference violated Bannister’s

constitutional rights, and no subsequent case has undermined the deliberate

indifference standard in the context of custodial suicide. As we held previously,

the evidence, viewed in the light most favorable to the plaintiffs, shows that

Appellants were subjectively aware that Bannister posed a serious suicide risk but

failed to take protective actions. Van Orden, 546 F. App’x at 649.


                                         -3-
AFFIRMED.




            -4-